DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communications for the present US application number 17/010,050 last filed on September 20th, 2020.
Claims 1-29 remain pending and have been examined, directed to “SYSTEMS AND METHOD FOR PROCESSING DIGITAL EXPERIENCE INFORMATION”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
More specifically, for claims 1, 24, and 28, there are various generic, placeholder components like a system of record, an ingestion connector, and a translator, that are all configured to perform some functionality without any clear recitation of sufficient structure.  All of these components are connected to each other within an overall system and there’s a processor configured for “streaming”, which could be implemented virtually or through software means.  
Claim 28 additionally includes a subset of limitations that uses the “means for” language for performing several functionalities, but the claim itself does not clearly establish what the corresponding structure is that is performing those recited functionalities.  For example, are those steps/functionalities still referring to the ingestion connector or some other component within the central data location that is carrying out the functionalities of “placing the transactional event data…” or “transforming the ingestion topic message…”, etc.?  

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the filed specifications reveals similar generic language that is used without any clear corresponding structures for performing the various corresponding recited functionalities.  For example, the ingestion connector is referred to simply as connector 210 or connector 310 or connector 540, etc., all without any clear indications of structural properties.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations like the examples listed below:
a system of record configured to receive…
an ingestion connector configured to receive…
a translator configured to transform…
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
A review of the filed specifications reveals similar generic language that is used without any clear corresponding structures for performing the various corresponding recited functionalities.  For example, the ingestion connector is referred to simply as connector 210 or connector 310 or connector 540, etc., all without any clear indications of structural properties.
Therefore, the listed claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections
Claims 10, 14, 20, and 21 are objected to because of the following informalities:  
As to claim 14, please review and amend the phrase: “…wherein the streaming processor is further configured convert the transactional event…”
As to claim 10, the first instance of the acronym “BIAN” needs to be spelled out.
As to claims 20 and 21, the acronyms “RDBMS” and “NoSQL” needs to be spelled out. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0137157 A1 to Gausman, Paul (“Gausman”).

As to claim 1, Gausman discloses a system comprising:
a system of record configured to receive, from a publisher, a transactional event comprising a transactional event data (a manifest data file or a rich entity capsule, published by an entity or persona, is received by a component within the overall system, where it can be stored, such as within a repository, e.g., Gausman: ¶¶ 68-69 and 111); and
a central data location communicatively connected to the system of record (This is interpreted as simply some “location” of where a repository may be, e.g., Gausman: Figs. 1 and 3-5) comprising:
an ingestion connector (some receiver or interfacing component like Gausman’s transaction handler or topic router, that can receive the incoming manifest data file(s), e.g., Gausman: Fig. 1 and ¶ 69) configured to receive the transactional event data from the system of record; 
a translator configured to transform the transactional event data from the ingestion connector into a common data scheme (protocol mediation component or format mediation component, either of which that deals with protocols or a language conversion engine for dealing with languages, e.g., Gausman: ¶¶ 91, 94, and 156); 
an event backbone communicatively connected to the translator (transaction handler bus (or THO), which is connected to all of the various system components, including at least one translator, e.g., Gausman: Fig. 3 and ¶ 87), the event backbone comprising: 
a topic comprising the transactional event data in the common data scheme received from the translator (the topic, which is within the received request, would be easily identified, after going through any translations to the proper protocols and/or language, as necessary, e.g., Gausman: ¶¶ 91, 94, and 156);
an event store communicatively connected to the event backbone (a resource catalog/library/repository that is connected to the bus and is part of the overall system, e.g., Gausman: ¶¶ 40 and 107), the event store configured to: 
receive a topic from the event backbone (the incoming request for some topic/genre can arrive (or be received) at the resource catalog, via the bus, e.g., Gausman: ¶¶ 95 and 107); and 
store the topic in a storage system (in publish-subscribe scenario, the topic itself can be stored within the registry and/or repository, e.g., Gausman: abstract, ¶¶ 65, 68, and 106); and 
a streaming processor configured to stream the transactional event data to a subscriber (e.g., Gausman: ¶¶ 77, 97, 154, and 156).

As to claim 2, Gausman further discloses the system of claim 1, wherein the common data scheme is configured to allow integration between transactional events (any entity can be nested or combined into another entity if they are similar, e.g., Gausman: ¶¶ 42 and 75).

As to claim 3, Gausman further discloses the system of claim 1, wherein the storage system is configured to allow an out-of-order query to modify query cost (there is policies or rules in place to determine cost implications or “query cost”, e.g., Gausman: ¶ 97 and 174).

As to claim 4, Gausman further discloses the system of claim 1, wherein the streaming processor is configured to stream the transactional event in real-time (e.g., Gausman: ¶¶ 77, 97, 154, and 156).

As to claim 5, Gausman further discloses the system of claim 1, wherein the streaming processor is configured to receive the transactional event data from the event backbone (the request or the data itself would be processed by a processor as it travels along the bus/THO, e.g., Gausman: ¶¶ 27, 87, 96-97, and 110).

As to claim 6, Gausman further discloses the system of claim 5, wherein the event backbone is configured to receive the transactional event data from the event store (similar to what was established in claim 1, the request can arrive at the resource catalog, via the bus and then get communicated or passed along to other components, e.g., Gausman: ¶¶ 95 and 107).

As to claim 7, Gausman further discloses the system of claim 1, wherein the streaming processor is configured to receive the transactional data from the event store (Following claim 1, the data/topic would be found and retrieved from the repository/library/storage and sent to the processor to be streamed/delivered to the client’s end, e.g., Gausman: ¶¶ 65, 77, 97, and 106).

As to claim 8, Gausman further discloses the system of claim 1, wherein the event backbone is further communicatively connected to the ingestion connector (Following claim 1, the transactional handler or the topic router, acting as a connector, are both communicatively connected to the communication bus/THO, e.g., Gausman: ¶ 69 and Fig. 1).

As to claim 9, Gausman further discloses the system of claim 1, wherein the event backbone further comprises an ingestion topic comprising the transactional event data before it is transformed, by the translator, into the common data scheme (the incoming request may need to be converted into some common format or stored within a common rich entity, Gausman: ¶¶ 41, 91, and 94).

As to claim 12, Gausman further discloses the system of claim 1, wherein the event backbone further comprises a purpose-built topic comprising a portion of the transactional event data that is not compliant with the common data scheme (there can be unique scenarios where the system can handle non-compliant entities, e.g., Gausman: ¶ 102).

As to claim 13, Gausman further discloses the system of claim 1, wherein the central data location further comprises a business rules engine; configured to supply business rules to the streaming processor (rules/policy engine, e.g., Gausman: ¶¶ 87 and 97).

As to claim 14, Gausman further discloses the system of claim 13, wherein the streaming processor is further configured convert the transactional event data into the common data scheme using the business rules (the system utilizes converters when necessary, al in accordance with rules/policies in place, e.g., Gausman: ¶ 91).

As to claim 15, Gausman further discloses the system of claim 1, wherein the streaming processor comprises a business rule; and
the streaming processor is further configured to convert the transactional event data into the common data scheme using the business rule (for both limitations, Gausman’s system is following a set of rules, designed for some purpose or business, in which received requests are translated or converted into a common format following specific protocols and/or language and rules, e.g., Gausman: ¶¶ 91, 94, and 156).

As to claim 16, Gausman further discloses the system of claim 1, wherein the event backbone further comprises a sink connector communicatively connected to the event store, the sink connector configured to transform the transactional event data from a topic into a query data scheme for storage in the event store (Following claim 1 and to differentiate, the other of either the protocol mediation component or format mediation component, which deals with changing the format or protocol or data scheme, e.g., Gausman: ¶ 91).

As to claim 17, Gausman further discloses the system of claim 1, wherein the event backbone further comprises:
an access logs topic communicatively coupled to a log management system and configured to record access to the event backbone (topic registry, e.g., Gausman: ¶ 49).

As to claim 18, Gausman further discloses the system of claim 1, wherein the event store is further configured to permanently store the transactional event (the repository can permanently store the events data, e.g., Gausman: ¶¶ 40 and 107).

As to claim 19, Gausman further discloses the system of claim 18, wherein the event store comprises a database (repository, e.g., Gausman: ¶¶ 40 and 107).

As to claim 22 Gausman further discloses a method comprising the steps of: 
receiving a transactional event from a publisher, the transactional event comprising transactional event data (Similar to claim 1, the system can receive requests for different types of content according to some topic of interest, whether to seek out or to publish and share, e.g., Gausman: ¶¶ 65, 68, and 106);
determining whether the transactional event data is compliant with a common data scheme (Similar to claim 1, the system can make a determination on whether the data needs to be formatted in accordance with rules and policies and to do so if necessary, e.g., Gausman: ¶¶ 91, 94, and 156);
transforming the transactional event data into common data scheme compliant data (e.g., Gausman: ¶¶ 91, 94, and 156);
storing the common data scheme data in an event store (Similar to claim 1, in certain scenarios such as a publishing request, the data would be stored within some library, registry, and/or repository, e.g., Gausman: ¶¶ 65, 69-71, and 106); and 
exposing the common data scheme compliant data to a subscriber in real-time (certain contents can be delivered/presented live, e.g., Gausman: ¶¶ 77 and 97).

As to claim 23, Gausman further discloses the method of claim 22, further comprising a step of receiving a request from the subscriber to expose the common data scheme compliant data, the request allowing the subscriber to query the common data scheme compliant data on an ad-hoc basis (requests, that may or may not need to be translated (just like any other request), can come from subscribers, regarding some interested topic(s), e.g., Gausman: ¶ 107).

As to claim 24, Gausman further discloses a computer-implemented central data location, comprising:
an ingestion connector configured to: 
receive in real-time, from a system of record, a transactional event comprising transactional event data (Similar to claim 1, the “ingestion connector” is interpreted as some receiver or interfacing component like Gausman’s transaction handler or topic router that can receive requests in real time, whether it’s coming from a user or as it’s passed around within the system between other components, with respect to some topic or event data, e.g., Gausman: ¶¶ 69 and 77);
collect the transactional event data from the transactional event (the topic would be identified or parsed, e.g., Gausman: );
determine whether the transactional event data is common data scheme compliant (Similar to claims 1 and 22, the system can make a determination on whether the data needs to be formatted in accordance with rules and policies and to do so if necessary, e.g., Gausman: ¶¶ 91, 94, and 156);
if the transactional event data is common data scheme compliant, place the transactional event data onto a common data scheme topic in a common data scheme topic message, wherein the common data scheme topic comprises one or a plurality of transactional events (e.g., Gausman: ¶¶ 91, 94, and 156); and 
if the transactional event data is not common data scheme compliant:
(For the following three limitations, it’s the same as the above as Gausman discloses that the system can perform any conversions or translations as necessary if the data does not conform with its rules and policies in some common format, e.g., Gausman: ¶¶ 65, 69-71, 91, 94, 106, and 156)
place the transactional event data onto an ingestion topic in an ingestion topic message; 
transform the ingestion topic message into a common data scheme message; and 
place the common data scheme message onto a common data scheme topic; 

an event backbone comprising: 
(For the following three limitations related to the “event backbone” as it’s been interpreted as the communication bus, Gausman discloses of the data or topic within each transactional event and it can be translated/converted into a particular format and stored within a registry or repository, all of which can be connected via the communication bus, e.g., Gausman: ¶¶ 91, 94, and 156)
the ingestion topic; and 
the common data scheme topic; and 
an event store configured to store the common data scheme topic (e.g., Gausman: ¶¶ 65, 69-71, and 106); and 

a streaming processor configured to stream, to a subscriber, the common data scheme message (e.g., Gausman: ¶¶ 77, 97, 154, and 156).

As to claim 25, see the similar corresponding rejection of claim 17.

As to claim 26, Gausman further discloses the computer-implemented central data location of claim 24, wherein the event backbone further comprises a sink connector configured to write the topic to the event store (In publishing scenarios, some event topic would be published to some registry, where it’s available to other subscribers, e.g., Gausman: ¶¶ 65, 69-71, and 106).

As to claim 27, Gausman further discloses the computer-implemented central data location of claim 26, wherein the event store is further configured to store the purpose-built topic (the registry or repository can store any plurality of topics, e.g., Gausman: ¶¶ 65, 69-71, and 106).

As to claim 28, Gausman further discloses a computer-implemented central data location, comprising:
an ingestion connector configured to: 
receive in real-time, from a system of record, a transactional event comprising transactional event data (see the similar corresponding rejection from claim 24);
collect the transactional event data from the transactional event (see the similar corresponding rejection from claim 24);
determine whether the transactional event data is common data scheme compliant (see the similar corresponding rejection from claim 24);

	(For the following subsection referencing the “computer-implemented central data location” with means for language, the examiner is interpreting it as similarly interpreted previously from claim 24, wherein for publishing scenarios, events/topics can be converted into a common format when necessary and posted to some registry, e.g., Gausman: ¶¶ 65, 69-71, 91, 94, 106, and 156)
means for placing the transactional event data onto a common data scheme topic in a common data scheme topic message, wherein the common data scheme topic comprises one or a plurality of transactional events;
means for placing the transactional event data onto an ingestion topic in an ingestion topic message; 
means for transforming the ingestion topic message into a purpose-built message; and
means for placing the purpose-built message onto a purpose-built topic; 

an event backbone comprising: 
(For this subsection, see the similar corresponding interpretation from claim 24)
the ingestion topic;
the common data scheme topic; and 
the purpose-built topic;

an event store configured to store the common data scheme topic and the purpose-built topic (e.g., Gausman: ¶¶ 65, 69-71, and 106); and 
a streaming processor configured to stream, to a subscriber, the common data scheme message and the purpose-built topic (e.g., Gausman: ¶¶ 77, 97, 154, and 156).

As to claim 29, see the similar corresponding rejection of claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0137157 A1 to Gausman in view of obviousness.

As to claim 10, Gausman further discloses the system of claim 9, wherein the common data scheme is BIAN and the topic is a BIAN topic (While Gausman does not use this BIAN acronym, Gausman does disclose of multiple embodiments including one in which banking transactions can also utilize this system/paradigm, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that users/entities that issue requests in a banking scenario would also have certain “topics” that would be considered a “BIAN topic” e.g., Gausman: ¶ 207).

As to claim 11, Gausman further discloses the system of claim 10, wherein the translator is configured to transform the transactional event data from the ingestion connector into a BIAN-compliant data scheme (the rich entity concept is a form of data scheme, which when applied in a banking context scenario, would make that into a BIAN compliant data scheme/rich entity, e.g., Gausman: ¶¶ 22 and 207).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0137157 A1 to Gausman in view of U.S. Patent Publication No. 2019/0259033 A1 to Reddy et al. (“Reddy”).

As to claim 20, while Gausman does not further disclose of the system of claim 19, wherein the database is a RDBMS database (While Gausman does not expressly discloses of using relational database management systems (RDBMS), Reddy more expressly discloses of utilizing such databases (e.g., Reddy: ¶ 53).
Based upon Reddy’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application to combine and incorporate the use of RDBMS system within Gausman’s overall system as they offer security for sensitive data). 

As to claim 21, while Gausman does not further disclose of the system of claim 19, wherein the database is a NoSQL database (While Gausman does not expressly discloses of using NoSQL databases, Reddy also more expressly discloses of utilizing such databases, e.g., Reddy: ¶ 57). 
Based upon Reddy’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application to combine and incorporate the use of NoSQL system within Gausman’s overall system as well as they offer benefits when dealing with complex and multi-faceted data). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-R 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455       
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455